Continuing Abatement Order filed November 10, 2015




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00406-CR
                                    ____________

                  JULIE GAYLENE LOMBARDO, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 932351

                   CONTINUING ABATEMENT ORDER

      Appellant timely appealed from a judgment revoking community
supervision. On September 4, 2015, the trial court clerk filed the clerk’s record,
which contained a certification of appellant’s right to appeal after appellant’s guilty
plea, but did not contain a certification of appellant’s right to appeal addressing the
judgment revoking community supervision. See Tex. R. App. P. 25.2(a)(2),
34.5(a)(12); see also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005)
(“The court of appeals must dismiss an appeal if a certification showing that the
defendant has the right to appeal is not made a part of the appellate record.”). We
therefore abate the case and order the trial court to execute a certification of
appellant’s right to appeal. See Tex. R. App. P. 34.5(c)(2), 37.1, 44.4; Cortez v.
State, 420 S.W.3d 803, 806–07 (Tex. Crim. App. 2013).

      On September 21, 2015, this court directed the trial court to file a
certification of the defendant’s right of appeal on the judgment revoking
community supervision with the trial court clerk and direct the clerk to prepare and
file a supplemental clerk’s record containing the certification with this court on or
before October 21, 2015. To date, this court has not received the certification of the
defendant’s right to appeal.

      An appeal must be dismissed if a certification showing that the defendant
has the right of appeal has not been made part of the record. Tex. R. App. P.
25.2(d); Dears, 154 S.W.3d at 613. In connection with this record, pursuant to Tex.
R. App. P. 37.1 and 44.4, we abate this appeal and direct the trial court to file a
certification of the defendant’s right of appeal on the judgment revoking
community supervision with the trial court clerk and direct the clerk to prepare and
file a supplemental clerk’s record containing the corrected certification with this
court within 30 days of the date of this order.



                                              PER CURIAM